 


UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
 
Washington, D.C. 20549
 
FORM 8-K
 
CURRENT REPORT
 
Pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934
 

Date of Report (Date of earliest event reported):  August 14, 2017 (August 8,
2017)

 
GUIDED THERAPEUTICS, INC.
(Exact name of registrant as specified in its charter)
 
 
 
 
 
 
Delaware
(State or other jurisdiction of incorporation)
 
0-22179
(Commission File Number)
 
58-2029543
(IRS Employer Identification No.)
 
 
5835 Peachtree Corners East, Suite D
Norcross, Georgia
(Address of principal executive offices)
30092
(Zip Code)
 
 
 
 
 
 

 
Registrant’s telephone number, including area code: (770) 242-8723
 
Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the registrant under any of the
following provisions:
 
 
[ ]
Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)
 
 
[ ]
Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)
 
 
[ ]
Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act
(17 CFR 240.14d-2(b))
 
 
[ ]
Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act
(17 CFR 240.13e-4(c))


 


 

 
 
 
Item 1.01
Entry Into a Material Definitive Agreement

 


On August 7, 2017, Guided Therapeutics, Inc. (the “Company”) entered into a
forbearance agreement with GPB Debt Holdings II LLC, with regard to a senior
secured convertible note in original principal amount of $1,437,500, issued
February 12, 2016. Under the forbearance agreement, GPB has agreed to forbear
from exercising certain of its rights and remedies (but not waive such rights
and remedies), arising as a result of the Company’s failure to pay the monthly
interest due and owing on the note.
 
In consideration for the forbearance, the Company agreed to waive, release, and
discharge GPB from all claims against GPB based on facts existing on or before
the date of the forbearance agreement in connection with the note, or the
dealings between the Company and GPB, or the Company’s equity holders and GPB,
in connection with the note.
 
Pursuant to the forbearance agreement, the Company has reaffirmed its
obligations under the note and related documents and executed a confession of
judgment regarding the amount due under the note, which GPB may file upon any
future event of default by the Company. During the forbearance period, the
Company must continue to comply will all the terms, covenants, and provisions of
the note and related documents.
 
The description of the forbearance agreement contained in this Item 1.01 is
qualified in its entirety by reference to the full text of the forbearance
agreement, a copy of which is attached hereto as Exhibit 10.1 and is
incorporated by reference herein.

 

 
2
 
 

 
 
 
 
 
Item 9.01
Financial Statements and Exhibits

 
(d) Exhibits.
 
Number
Exhibit
 
10.1 [ex10one.htm]
Forbearance Agreement, dated August 8, 2017, between the Company and GPB Debt
Holdings II LLC

 
 
 
 

 
3
 
 

 
 
 
SIGNATURES
 
Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.
 
 
 
 GUIDED THERAPEUTICS, INC.
 
 
 
  /s/  Gene S. Cartwright, Ph.D
 
 By: Gene S. Cartwright, Ph.D.
 
President and Chief Executive Officer
 Date: August 14, 2017
 

 
 
 

 
4
 
 

 
 
 
EXHIBIT INDEX
 

 
Number
Exhibit
 
10.1 [ex10one.htm]
Forbearance Agreement, dated August 8, 2017, between the Company and GPB Debt
Holdings II LLC


 
 
 
